DETAILED ACTION
This is the first Office Action regarding application number 16/998,713, filed on 08/20/2020, which is a continuation of PCT/JP2019/006112, filed on 02/19/2019, and which claims foreign priority to JP 2018-028446, filed on 02/21/2018.
This action is in response to the Applicant’s Response dated 09/14/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election of Species A2 and B2 (claims 1-8 and 11) in the reply filed on 09/14/2021 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the Restriction Requirement, the election has been treated as an election without traverse.  See MPEP § 818.03(a).

Status of Claims
Claims 1-11 are currently pending.
Claim 8 is amended.
Claims 9 and 10 are withdrawn.
Claims 1-8 and 11 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over VOGELI (US 2011/0297219 A1) in view of HACKE (US 2008/0216887 A1).
Regarding claim 1, VOGELI teaches a wiring member for transporting a carrier generated in a solar cell, the wiring member comprising: an assembled wire (14); and an insulating resin body that encapsulates the assembled wire and exhibits adhesion upon application of energy (adhesive 26 is electrically resistive and encapsulates the wiring member upon a thermal lamination process of heat and pressure, paras. 24 and 25).

    PNG
    media_image1.png
    365
    593
    media_image1.png
    Greyscale

VOGELI does not disclose expressly that the wire is an assembly of wires.
HACKE teaches a wiring member comprising an assembled wire formed from a plurality of braided wires (Fig. 8).

    PNG
    media_image2.png
    275
    608
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify VOGELI and use the assembled braided wire taught by HACKE in order to provide flexibility to the wire and to improve mechanical performance, especially during assembly (HACKE, para. 47).

Regarding claim 2, the combination of VOGELI and HACKE teaches or would have suggested the wiring member of claim 1, wherein the assembled wire is a braided wire obtained by braiding the wires or a stranded wire obtained by twisting the wires together, and the insulating resin body fills at least a part of a gap between the wires (HACKE illustrates and describes the wiring member as a braided wire; and VOGELI illustrates clearly that the insulating resin body fills gaps between wires 14).

Regarding claim 3, the combination of VOGELI and HACKE teaches or would have suggested the wiring member of claim 1, but does not disclose expressly that the insulating resin body is a thermosetting resin cured upon application of heat energy or an ultraviolet curable resin cured upon application of light energy. However, HACKE describes that the insulating resin used to isolate the conductor from the solar cell may comprise a thermosetting material (para. 54). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermosetting material that is curable as taught by HACKE because these materials are known as suitable for the intended use of providing electrical isolation for proper connection of solar cells to the wiring members.

Regarding claim 4, the combination of VOGELI and HACKE teaches or would have suggested the solar cell connected to the wiring member of claim 1, wherein the wiring member is a current collecting wire that collects the carrier, and in a part of the current collecting wire applied with the energy and pressurized, only the wires form an 

Regarding claim 5, the combination of VOGELI and HACKE teaches or would have suggested the solar cell of claim 4, wherein in the part of the current collecting wire applied with the energy and pressurized, only the insulating resin body forms a physically adhering portion to the solar cell (VOGELI illustrates and describes that only the insulating resin forms direct physical connection to portions of the solar cell for adhesion).

Regarding claim 6, the combination of VOGELI and HACKE teaches or would have suggested the solar cell of claim 5, wherein the physically adhering portion is linear or dotted (VOGELI, Fig. 1 illustrates the wiring members are linear).

Regarding claim 7, the combination of VOGELI and HACKE teaches or would have suggested the solar cell of claim 4, wherein the solar cell is of a double-sided electrode type including, on a front surface and a back surface thereof, electrodes connected to the current collecting wire, or a back-electrode type including the electrodes only on the back surface. VOGELI and HACKE together disclose options both for electrodes connected to front surfaces of solar cells but also only to rear surfaces of solar cells. VOGELI also expressly states that the disclosed wiring connection configurations may be applied to various device and electrical connection structures (paras. 14 and 32). It would have been obvious to a person having ordinary 

Regarding claim 8, the combination of VOGELI and HACKE teaches or would have suggested the solar cell of claim 5, wherein if the solar cell is of the back-electrode type and has the physically adhering portion that is dotted, a part of a region where the insulating resin body adheres has a first conductivity type, and at least a part of a region where the insulating resin body does not adhere has a second conductivity type. The examiner finds that the physically adhering portion is linear and not dotted, so the limitations of this claim do not apply and are not required by the claim.

Regarding claim 11, the combination of VOGELI and HACKE teaches or would have suggested the solar cell module in which the solar cells of claim 4 are electrically connected by the current collecting wire (HACKE illustrates a module with solar cell strings connected with the braided wire assembly, Fig. 8).

    PNG
    media_image3.png
    373
    627
    media_image3.png
    Greyscale




Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721